Citation Nr: 0516436	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wound (SFW) scars of the left leg, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for shell fragment 
wound residuals of the left hip and buttock, Muscle Group 
XVII, currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial evaluation beyond 10 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1963 to October 1965 and from December 1966 to April 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In May 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In November 2003, the Board remanded the claim to the 
RO for additional development.  While the case was in remand 
status, the RO granted service connection for a low back 
disability and assigned a 10 percent evaluation.  The RO also 
granted a 10 percent evaluation for the veteran's service-
connected shell fragment wound scars.  The case has been 
returned to the Board and is ready for further review.  

The issues of entitlement to an increased evaluation for 
shell fragment wound scars and entitlement to an initial 
evaluation beyond 10 percent for a low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The medical evidence shows that symptomatology associated 
with residuals of shrapnel wound of the left hip and buttock 
(Muscle Group XVII) is not consistent with a moderately 
severe or severe disability of the muscles.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for service-connected residuals of shrapnel wound of the left 
hip and buttock (Muscle Group XVII) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.55, 4.56, 4.59, 4.68, 
4.73, Diagnostic Code 5317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The 
appellant has had a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  The Board 
would point out that the veteran submitted additional 
evidence to be considered by the Board which had not been 
addressed by the RO.  However, this evidence was not 
pertinent to the issue being decided in this decision.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Shell fragment wounds (SFWs) are evaluated on the basis of 
muscle injury and are characterized as "slight, moderate, 
moderately severe, and severe," depending on the type of 
injury initially sustained, the history of the injury and the 
veteran's complaints, and the objective clinical findings 
during examinations.  38 C.F.R. § 4.56.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each muscle 
group affected.  38 C.F.R. § 4.56(b).

A moderately severe muscle injury requires a through-and- 
through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors considered are 
whether there is evidence of hospitalization for a prolonged 
period for treatment of the wound, and a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability (e.g., loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement), and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, consider entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side; and other demonstrative 
positive evidence of impairment.  38 C.F.R. § 4.56(b), (c), & 
(d)(3).

Comparatively, a higher rating for a severe muscle injury 
requires a through-and-through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intramuscular binding and 
scarring.  There should also be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, but one that is 
worse than those shown for moderately severe muscle injuries; 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, consider whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; and the muscles swell and harden abnormally in 
contraction.  Also consider tests of strength, endurance, or 
coordinated movements in comparison to the corresponding 
muscles of the uninjured side, which may indicate severe 
impairment of function.  As well, X-ray evidence of minute 
multiple scattered foreign bodies indicates intramuscular 
trauma and explosive effect of the missile, and there may be 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  There may also be diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(a), (b), (c), & 
(d)(4).


The Evidence

The service medical records do not contain the treatment 
records for the veteran's shell fragment wound of the left 
buttock and hip.  It is noted in the service medical records 
that in 1972 the veteran complained of an irritating piece of 
shrapnel under the skin on the left hip.  X-rays of the left 
hip showed multiple shell fragment wounds with a history of 
the veteran being shot in the hip in Vietnam.  Range of 
motion was noted to be good, as was motor power.  On 
separation in March 1972, the veteran reported having 
received a gunshot wound in Vietnam in 1967 and being treated 
at the 7th Field Hospital in Japan.  Clinical evaluation of 
the spine was normal.  

On VA neurological examination in August 1972, it was noted 
that the veteran received a gunshot wound to the left buttock 
and hip, and a shell fragment wound of the left ankle.  It 
was noted that the left hip and buttock injury occurred in 
November 1967 and the left ankle injury occurred in May 1968.  
The veteran stated that he had no neurological treatment in 
service or since discharge from service.  Examination was 
normal, and the examiner noted that he did not find any 
objective neurological findings to indicate any organic 
involvement of the central or peripheral system at this time.  
The diagnosis was, no neurological disease found.  

On VA orthopedic examination in August 1972, it was noted 
that the service medical records showed that the veteran was 
wounded in Vietnam.  The veteran complained of a stretching 
in the wound area when straightening up after bending.  He 
complained of swelling in the left lower leg and numbness.  
He stated that he was not wounded in the ankle, but rather in 
the left leg.  He complained of a stretching sensation at the 
hip.  He reported that when he was shot a great deal of 
muscle was removed.  On examination, it was reported that the 
veteran had a massive wound of the left buttock.  The 
examiner noted the scar area was 6 inches by 4 inches and 
that it depressed in a full inch almost to the bone.  The 
veteran had some swelling of the left buttock.  The gluteal 
fold was shifted to the right somewhat on a slight angle.  
The examiner noted that two muscle groups were represented-
17 and 18.  There was swelling of the left thigh.  Range of 
motion of the hip was noted to be unimpaired.  There was no 
weakness, atrophy, limitation of motion or other changes of 
the spine.  No metallic foreign bodies could be palpated.  
There was no muscle involvement of the left leg in the lower 
leg area.  Straight leg raising caused no difficulty and 
there was no actual weakness in the muscles.  The veteran 
could internally and externally rotate the hips and extend 
them with no impairment.  It was noted that the veteran 
appeared to have made an excellent recovery considering the 
massiveness of the wound.  X-rays showed numerous small 
irregular metallic fragments overlying the left ileum.  The 
pertinent diagnoses were: scars of shell fragment wound left 
leg, well healed, nonsymptomatic with no disabling residuals 
found on physical examination; and scar of shell fragment 
wound left buttock, well healed with residual swelling and 
probable weakness based on muscle group XVII and XVIII 
involvement and retained metallic foreign bodies, said to b 
symptomatic.  

In November 1972, the RO denied service connection, finding 
that although the veteran received wounds during his last 
period of service, benefits were not payable as it has been 
held that period of service was dishonorable.  

The veteran was examined by VA in November 1978.  The veteran 
complained of pain in the area of the buttocks wound.  
Examination showed a well-healed scar over the left hip that 
was described as quite massive and involving a lot of the 
muscle group.  It was noted that it was about 5 inches long 
and about 4 inches wide, deeply depressed and adherent to the 
underlying muscle groups.  The veteran had a normal walk and 
a normal posture.  There was no atrophy of the left leg and 
no weakness.  X-rays of the left hip were noted to be 
negative; there were numerous metallic fragments noted in the 
soft tissue of the left buttock.  The pertinent diagnoses 
were, scar of shell fragment wound left hip with involvement 
of muscle group XVII, now healed, periodically symptomatic; 
and shell fragment would of the left hip with no objective 
evidence of disabling orthopedic disease attributable to said 
injury found on physical examination at this time, 
periodically symptomatic.  

In December 1978, the RO granted service connection for shell 
fragment wounds of the left hip and buttocks MG XVII with 
RFB, and assigned a 20 percent evaluation under DC 5317.  

The veteran underwent a VA muscles examination in December 
2000.  By way of history, it was noted that the veteran 
reported that he was shot in left hip and buttocks about 4 
times and was treated with morphine in the field.  He was 
taken to a hospital and then to a hospital in Japan.  It was 
reported that he was hospitalized in Japan for two months and 
underwent surgery with wound debridement and skin graft from 
the left thigh.  It was stated that he has shrapnel in his 
left thigh.  The veteran reported having pain similar to his 
low back pain.  He reported weekly flares with pain 5-6/10 
once a day.  He noted that the pain increased with walking.  
The veteran reported feeling stiff.  He reported that he had 
not missed work and is able to do activities of daily living.  
The examiner noted that there were no medical records to 
describe the exact muscles injured or destroyed but that from 
the examination, there was injury to the gluteus maximus and 
possibly the gluteus medius.  Muscle strength was noted to be 
5/5 except mild weakness on hip extensors on the left with 
pain.  The examiner noted that the muscle group could move 
the joint through normal range of motion and that strength is 
adequate for activities of daily living and work.  X-rays of 
the left hip were taken and showed no evidence of fracture or 
dislocation; multiple metallic fragments were seen over the 
left pelvis.  The diagnosis was, gun shot wound to left 
buttocks with scar formation, skin graft and residual 
shrapnel.  

In May 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. He stated that he has problem with his hip when he 
sits for a long period of time.  He reported having 
tenderness to pressure and difficulty squatting with 
limitation of motion.  He noted having pain and stiffness in 
the hip area.  A complete transcript is of record.  

The veteran was examined by VA in May 2004.  The examiner 
noted that the service medical records were not available.  
The veteran complained of lateral hip pain, weakness with 
stairs, occasional limited range of motion with radiating 
pain down the left leg.  He complained of an increase in pain 
lasting 2-3 hours which was weather and activity related.  
Precipitating factors were humid days or prolonged weight 
bearing with alleviation with rest or medication.  He 
reported that he does not walk around as well as he used to.  
The examiner reported that the veteran had surgical 
debridment in 1967 of the gluteus.  There were no episodes of 
dislocation or recurrent subluxation and no inflammatory 
arthritis.  The veteran reported having difficulty climbing 
ladders, kneeling lifting, and driving long distances.  The 
examiner stated that the exact muscles injured were MG XVII.  
The examiner noted that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  The veteran 
had a slight antalgic gait.  Muscle strength in the left leg 
was normal.  There was no ankylosis.  Flexion was from 0 to 
120 degrees and extension was from 0 to 30 degrees.  X-rays 
of the pelvis and left hip and both sacroiliac joints were 
unremarkable.  The diagnosis was, status post gunshot wound 
left buttock, no objective finding left hip examination.  

On VA spine examination in May 2004, complaints were as noted 
above.  The examiner noted that there was no loss of joint 
function and that the muscles were easily fatigued.  The 
diagnosis was, status post shell fragment wound MG XVII left 
with residual weakness.  The examiner stated that the 
veteran's disability had a moderate impact on his ASDL and 
ability to maintain gainful employment.  It was stated that 
his disability would be moderate.  

In an addendum dated in July 2004, the above noted VA 
examiner stated that the service medical records and claims 
file had been reviewed and that there were no changes in the 
examination reports.  It was stated that the opinions stood 
as previously rendered.  



Discussion

The Board would point out initially that service connection 
is in effect for the separate disabilities of residual scars 
and for a low back disability, and those disabilities are 
addressed in the remand below.  

The veteran's residuals of shrapnel wound of the left hip and 
buttock to Muscle Group XVII are currently assigned a 20 
percent rating under Diagnostic Code 5317.
The function of Muscle Group XVII is the following: extension 
of the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1). 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2004).  The muscles involved are pelvic girdle group 2 which 
includes the (1) gluteus maximus, (2) gluteus medius, and (3) 
gluteus minimus.  Id.  A slight injury to this muscle group 
warrants a noncompensable rating.  Id.  A moderate injury to 
this muscle group is evaluated as 20 percent disabling, while 
a moderately severe injury and a severe injury are evaluated 
as 40 percent and 50 percent disabling, respectively.  Id.

While the records of the veteran's treatment in service are 
unavailable, it is noted by way of history that he did have a 
shell fragment wound to the left buttock and hip and the VA 
examination shortly after service separation is highly 
supportive of a finding that the veteran suffered such an 
injury.  The determination of the severity of his injury can 
be made based on the medical records subsequent to the 
occurrence.  Based on this evidence, the injury is not shown 
to have been moderately severe.  His history indicates 
hospitalization and debridment, there are retained foreign 
bodies and a massive scar which is adherent.  The wound has 
been noted to be massive.  However, the history and 
complaints from the separation examination, the first VA 
examination after service and until the present do not 
sustain a finding that his injury was moderately severe.  

During service, range of motion of the hip and motor power 
were noted to be good.  The separation examination report 
notes no objective findings relating to the wound.  On the 
August 1972 examination report, there was no neurological 
disease found and motion of the hip was unimpaired.  There 
was no muscle weakness, or atrophy, and as well there was no 
showing that the shrapnel wound left chronic residuals that 
could be characteristic of a moderately severe or severe 
disability of the muscles.  At that time, the veteran 
complained of stretching in the wound and the findings noted 
merely swelling and probable weakness.  Moreover, in 1978, it 
was noted that there was no atrophy and no weakness.  X-rays 
were negative except for a showing of retained fragments.  
The examiner noted that there was no objective evidence of 
disabling orthopedic disease attributable to the injury.  

The current medical evidence similarly shows that the 
symptomatology associated with the veteran's left hip and 
buttock disability is not consistent with a moderately severe 
or severe disability of the muscles.  The veteran primarily 
complains of pain and weakness.  The Board notes that pain is 
contemplated in the currently assigned 20 percent rating.  

The December 2000 examiner noted that the veteran has not 
missed work and was able to do ADL.  Muscle strength was 5/5 
and found to be adequate for activities of daily living and 
work.  In May 2004, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  Muscle 
strength in the left leg was normal.  Motion was only 
slightly limited with flexion from 0 to 120 degrees and 
extension was from to 30 degrees.  X-rays of the pelvis and 
left hip and both sacroiliac joints were unremarkable.  The 
examiner's finding was that there were no objective findings.  
On the spine examination in May 2004, the examiner 
specifically stated that the veteran's disability was 
moderate.  

Thus, the veteran's disability is not currently productive of 
symptomatology indicative of a moderately severe or severe 
disability of the muscles.  There were no objective findings 
of any significant weakness, which is further evidence that 
the veteran's disability is not consistent with a moderately 
severe or severe disability of the muscles. The VA findings 
noted generally no significant limitation of function 
associated with the veteran's left hip.  The findings support 
a finding of moderate impairment. 

Lastly, the Board notes that there was some question as to 
the muscle groups involved.  The May 2004 examiner has 
indicated that the injury involved MG XVII.   Thus, the 
veteran is not entitled to separate ratings for any other 
muscle group.  Accordingly, the Board finds that the 
veteran's service-connected residuals of shrapnel wound of 
the left hip and buttock (Muscle Group XVII) warrants a 20 
percent rating .  38 C.F.R. § 4.73, Diagnostic Code 5317 
(2004).  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his left hip/buttock disability.  A 
higher rating under Diagnostic Codes 5250, 5254, 5255 (2004) 
is not available.  In regard to Diagnostic Code 5250 
(ankylosis of the hip), the medical evidence shows that the 
veteran's left hip is not manifested by ankylosis.  See Din 
say v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis 
as stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint).  To the contrary, the medical evidence shows that the 
veteran has no more that slight limitation of motion of the 
left hip.  The medical evidence also shows that the veteran 
does not have flail joint of the hip so as to preclude an 
evaluation under Diagnostic Code 5254.  In regard to 
Diagnostic Code 5255 (impairment of femur), X-rays show that 
there is no malunion of the femur attributable to the 
service-connected left hip/buttock disability.  38 C.F.R. § 
4.71a, Diagnostic Codes 52450, 5254, 5255 (2004).  

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is also not warranted.  
No neurological deficits attributable to the service- 
connected left hip/buttock disability have been shown on 
medical examination.  There being no basis shown for an 
increased evaluation, the claim must be denied.  

Extra-Schedular

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for shell fragment wound residuals of 
the left hip and buttock, Muscle Group XVII, beyond 20 
percent is denied.  



REMAND

The veteran seeks an increased evaluation for SFW scars.  The 
Board notes that initially, the veteran was service-connected 
for scars, residuals of SFW of the left leg at a 
noncompensable rate.  During the course of this appeal, his 
rating was increased to 10 percent disabling.  On VA 
examination in July 2004, the examiner noted one scar of the 
left buttock and two scars of the left lower leg.  The 
symptoms attributable to each scar as well as the size and 
description of each s scar were documented.  The Board notes 
that the veteran has been shown to have three separate scars 
and his representative has argued that the scars should not 
be rated collectively but rather separately.  In support of 
this argument, the representative has cited Jones v. 
Principi, No.01-291 August 26, 2004, which remanded a claim 
to the Board to have the veteran undergo a special 
examination and to consider whether separate ratings for 
multiple scars would be appropriate.  The scarring of the 
left buttock was the result of a shell fragment wound, and 
the scars of the left leg were the result of a mine explosion 
in service.  

The RO granted service connection for a low back disability 
in January 2005, and assigned a 10 percent evaluation under 
DC 5243.  The veteran disagreed with the 10 percent 
evaluation in a statement received at the RO in March 2005.  
A statement of the case has not been issued on the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for the low back disability.  As such, a remand is necessary 
for that purpose.  Manlincon v. West, 12 Vet. App. 238 
(1999).  



In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should consider whether the 
assignment of  separate ratings for the 
veteran's scars is appropriate.  In doing 
so the RO should conduct any additional 
development deemed appropriate.  

2.  Thereafter the RO should readjudicate 
the issue on appeal.  Thereafter, the RO 
should again consider the veteran's 
pending claim in light of any additional 
evidence added to the record since the 
issuance of the last SSOC, including 
evidence submitted to the Board 
subsequent to the issuance of the last 
SSOC.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto. 

3.  The RO must issue a statement of the 
case responding to the March 2005 notice 
of disagreement with the issuance of a 10 
percent evaluation for a low back 
disability.  The appellant and his 
representative are advised that they will 
have sixty days from the date of mailing 
of the statement of the case to submit a 
substantive appeal as to that issue.  The 
RO should take any appropriate action as 
to this issue under the VCAA, to include 
full compliance with the notice 
provisions as defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should also undertake any other action 
as to this issue otherwise necessary in 
development of that appeal.  38 C.F.R. § 
19.26.  

Thereafter, the case should be returned to the Board if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


